Citation Nr: 1618921	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO denied entitlement to a rating in excess of 50 percent for the Veteran's Service Connected PTSD.

In March 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Board notes that, subsequent to the issuance of the December 2013 statement of the case (SOC) and after certification of the appeal to the Board in February 2014, additional service treatment records (STRs), medical records, and lay statements were associated with the claim.  However, at the hearing in March 2016, the Veteran waived RO consideration of evidence submitted in conjunction with his claim.  Furthermore, as this claim is being remanded for further development, the agency of original jurisdiction (AOJ) will have the opportunity to consider the evidence in the first instance. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In May 2012, the Veteran underwent a VA examination to determine the severity of his disability.  In October 2013 the Veteran's psychologist at the Tuscaloosa VA Medical Center (VAMC) completed a disability benefits questionnaire.  This appears to be the last time the Veteran's PTSD was evaluated for VA compensation purposes.  

The Veteran was admitted to the Tuscaloosa VAMC's acute psychiatry unit in March 2015.  In April 2015 the Veteran was admitted into the Psychosocial Residential Rehabilitation Program.  This history, as well as an evaluation of the Veteran's current symptoms, was reported in a May 2015 treatment note.  Subsequent treatment notes indicate that the Veteran continues to experience symptoms of PTSD.  For instance, a therapy note from January 2016 states that the Veteran has not recently experienced thoughts of suicide, but he has thought of self-harm and he was anxious about the upcoming anniversary of the Tet offensive. 

Given the medical evidence suggesting deterioration in the Veteran's condition in 2015, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995)(where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).

Since the matter is remanded, the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from November 2015 onwards.  

2.   With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.   After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature of the Veteran's PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.   After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to an initial disability rating in excess of 50 percent for the service connected PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






